In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-22-00296-CV
               ___________________________

   DEBRA DALTON, INDIVIDUALLY AND AS INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF MARGARET COBB, Appellant

                               V.

  ROBJA, LC D/B/A SERVPRO OF FLOWER MOUND, Appellee



            On Appeal from the 442nd District Court
                    Denton County, Texas
                 Trial Court No. 20-7018-442


              Before Kerr, Birdwell, and Bassel, JJ.
             Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Debra Dalton, Individually and as Independent Administrator of the Estate of

Margaret Cobb, attempts to appeal from the trial court’s interlocutory “Order

Granting Defendant Robja, LC’s Motion to Compel Production and Inspection of

Tangible Things from Plaintiff and for Sanctions” in which the trial court struck

Dalton’s deposition errata sheets. 1 See Tex. R. Civ. P. 203.1(b), 215.2(b), 215.3.

       We notified Dalton of our concern that we lack jurisdiction over this appeal

because the trial court’s order did not appear to be a final judgment or appealable

interlocutory order. We warned Dalton that we would dismiss the appeal for want of

jurisdiction unless she or any party desiring to continue the appeal filed a response

within ten days showing grounds for continuing it. See Tex. R. App. P. 42.3(a), 44.3.

Ten days have passed, and we have not received a response.

       We have jurisdiction to consider appeals only from final judgments and from

certain interlocutory orders made immediately appealable by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014. “Discovery orders are generally not immediately appealable.” Shanks v.

Wair, No. 02-20-00138-CV, 2020 WL 5415225, at *1 (Tex. App.—Fort Worth Sept.

10, 2020, no pet.) (per curiam) (mem. op.) (citing Pelt v. State Bd. of Ins., 802 S.W.2d


      On August 30, 2022, we denied Dalton’s mandamus petition challenging the
       1

same order. See In re Dalton, No. 02-22-00298-CV, 2022 WL 3755905, at *1 (Tex.
App.—Fort Worth Aug. 30, 2022, orig. proceeding) (per curiam) (mem. op.).


                                             2
822, 826 (Tex. App.—Austin 1990, no writ)); see Edwards v. Panda Express Inc., No. 05-

19-00715-CV, 2019 WL 4027082, at *1 (Tex. App.—Dallas Aug. 27, 2019, no pet.)

(mem. op.) (“Discovery orders are interlocutory in nature and therefore not

appealable until after a final judgment is entered.”). Because the legislature has not

specified that interlocutory discovery orders are immediately appealable, we dismiss

this appeal for want of jurisdiction. See Shanks, 2020 WL 5415225, at *1; Edwards,

2019 WL 4027082, at *1; see also Tex. R. App. P. 42.3(a), 43.2(f).




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Delivered: September 22, 2022




                                            3